Citation Nr: 0628316	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin condition. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from June 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In his February 2003 notice of disagreement, the veteran 
requested a hearing at the 
RO.  The record does not show that the veteran withdrew that 
request or was given a hearing.  Therefore, one must be 
scheduled.  38 C.F.R. § 3.103(c) (2005).  

In addition, the record contains a VA Form 21-4142, which is 
signed by the veteran and dated in March 2003, concerning 
treatment for a rash in 1998 from the VA Medical Center in 
Decatur, Georgia.  Although VA has a duty to assist a 
claimant in obtaining evidence to substantiate his claim (see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005)), 
those records are not in the claims file.  VA treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  See Bell v. Derwinski, 2 Vet. 
App. 492 (1992).  On the VA Form 21-4142 is an unsigned 
notation: "No records 7/15/03."  But VA is required to make 
as many requests as are necessary to obtain relevant records 
from a VA medical facility.  38 C.F.R. § 159(c)(2).  VA may 
end its efforts to obtain such records only if VA concludes 
that the records sought do not exist or that further efforts 
to obtain the records would be futile, for example, when VA 
is advised that the records do not exist or that the 
custodian does not have them.  Id.  Then, VA must provide the 
veteran with notice that the records are not available.   
38 C.F.R. § 159(e)(1).  The RO did not comply with the 
regulation's requirements here.  Therefore a remand is 
necessary for the purpose of obtaining such records, or 
determining that the records sought do not exist or that 
further efforts to obtain the records would be futile and so 
notifying the veteran. 

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C., for the following action:

1.  Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA medical 
facilities, including the VA Medical 
Center in Decatur, Georgia.  Associate any 
evidence obtained with the claims folder.  
If the records are not obtained, document 
that the records sought do not exist or 
that further efforts to obtain them would 
be futile, and inform the veteran pursuant 
to 38 C.F.R. § 3.159(e).

2.  Schedule the veteran for a hearing at 
the RO, as he requested in his February 
2003 notice of disagreement.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After he has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



